DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 13-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (RE42689), and further in view of Yasuda et al. (US4907295) and Wilson et al. (US20050155255). 





Instant application

    PNG
    media_image1.png
    273
    701
    media_image1.png
    Greyscale

As to claim 1. Taylor et al. discloses a wet suit (see e.g. wet suits in line 60-65 in column 3), comprising: a composite cloth (see e.g.  flexible material in Fig 7, wherein flexible materials can be made of fabric including knitted nylon or polyester fabric in line 30-35 in column 3, fabric 16 in Fig 7 or fabric substrate 14 in Fig 6, line 10-25 in column 6), 

    PNG
    media_image2.png
    401
    563
    media_image2.png
    Greyscale

a plurality of heat insulation units, located between said outer layer and said inner layer (see e.g. polyethylene foam 10 in Fig 10 or 17 in Fig 7, line 5-10 in column 6).
Taylor discloses the wetsuit can comprise an outer layer and inner layer (see e.g. fabric 16 in Fig 7).  Taylor also discloses hot melt adhesive can be applied between 17 and 16(see e.g. line 30-35 in column 6)
Taylor does not disclose the outer layer and inner layer are made of tarpaulin, wherein an inner tarpaulin, located on an inner side of said outer tarpaulin and connected to said outer tarpaulin. 
a plurality of separators, said plurality of separators being disposed between said outer tarpaulin and said inner tarpaulin, said plurality of separators forming a plurality of holding spaces between said outer tarpaulin and said inner tarpaulin, wherein said plurality of holding spaces are not interconnected; 
The plurality of heat insulation unites respectively located inside said plurality of holding spaces, 
wherein if the outer tarpaulin or the inner tarpaulin are partially damaged, causing water to go into one of the plurality of holding spaces, the water will stay in the one of the plurality of holding space and will not enter other of the plurality of holding spaces.
Yasuda et al. (US4907295) discloses it is desired to use flexible plastic sheet reinforced with fabric such as PVC-tarpaulin as shell or liner for a wet suit, wherein the tarpaulin excels in weather resistance, water resistance and oil resistance (see e.g. line 55-68 in column 1, abstract).
Both Taylor and Yasuda et al. are analogous in the field of wetsuit has shell layer or liner, it would have been obvious for a person with ordinary skills in the art modify/replace the inner and outer layer of wetsuit of Taylor to be PVC-tarpaulin as taught by Yasuda et al. since PVC-tarpaulin excels in weather resistance, water resistance and oil resistance as suggested by Yasuda et al. (see e.g. line 55-68 in column 1, abstract).
Taylor in view of Yasuda et al. does not discloses the inner tarpaulin is connected to outer tarpaulin. a plurality of separators, said plurality of separators being disposed between said outer tarpaulin and said inner tarpaulin, said plurality of separators forming a plurality of holding spaces between said outer tarpaulin and said inner tarpaulin, wherein said plurality of holding spaces are not interconnected; 
The plurality of heat insulation unites respectively located inside said plurality of holding spaces, 
wherein if the outer tarpaulin or the inner tarpaulin are partially damaged, causing water to go into one of the plurality of holding spaces, the water will stay in the one of the plurality of holding space and will not enter other of the plurality of holding spaces.
Wilson et al. discloses clothing article is desired to have core layer to have cell walls in wet environment in Par. 7, wherein the bottom layer shown includes a honeycomb core 402 and two facing sheets 404 and 406.  The facing sheets 404 and 406 are bonded to the top and bottom surfaces of the ribbons of the honeycomb core 402 and the honeycomb core 402 and thermoplastic sheets 404 and 406 are similar in type and manufacture (see e.g. Par. 24, Fig 4). Cells of the honeycomb core are hermetically sealed, in which trapped air compresses upon cell deformation to provide additional compressive absorption (see e.g. in Par. 24, 36), the honey comb core enable the article light weight yet provides effective support with optimal compression load and shock absorption or dispersion (see e.g. Par. 7-8), and the honeycomb core prevent liquid absorption and thus deter bacterial, fungal, and mildew growth (see e.g. Par. 7).


    PNG
    media_image3.png
    335
    582
    media_image3.png
    Greyscale

Both Taylor in view of Yasuda et al. and Wilson et al. are analogous in the field of laminate apparel wear in water environment, it would have been obvious for a person with ordinary skills in the art to modify the laminate structure of Taylor in view of Yasuda et al. in particular the gap in between separated insulating 10 or 17 of Taylor in view of Yasuda et al. to additionally include separating wall or thermoplastic sheets connecting between upper tarpaulin layer and lower tarpaulin layer at the insulation 10/17 gaps as taught by Wilson et al. as the cells of the honeycomb core are hermetically sealed, in which trapped air compresses upon cell deformation to provide additional compressive absorption (see e.g. in Par. 24, 36), the honey comb core enable the article light weight yet provides effective support with optimal compression load and shock absorption or dispersion (see e.g. Par. 7-8), and the honeycomb core prevent liquid absorption and thus deter bacterial, fungal, and mildew growth as suggested by Wison et al.(see e.g. Par. 7)
As the result, Taylor in view of Yasuda et al.  and Wilson et al. discloses a plurality of separators (see e.g. side cell wall of the cell core 402 in Fig 4 of Wilson et al.), said plurality of separators being disposed between said outer tarpaulin and said inner tarpaulin, said plurality of separators forming a plurality of holding spaces between said outer tarpaulin and said inner tarpaulin (see e.g. 10 or 17 in Taylor et al.,  air space within the cell core in Fig 2B ), wherein said plurality of holding spaces are not interconnected see e.g. Wilson et al. discloses the facing sheets 404 and 406 are bonded to the top and bottom surfaces of the ribbons of the honeycomb core 402 and the honeycomb core 402 and thermoplastic sheets 404 and 406 are similar in type and manufacture in Par. 24, Fig 4, honeycomb core separate the holding space of insulation);The plurality of heat insulation unites respectively located inside said plurality of holding spaces(see e.g. Wilson et al. also discloses the sealed cell can trap other things that can provides heat within cell in Par. 22, thus it would have been obvious for a person with ordinary skills in the art to replace the gaps in between plurality of insulation unites of Taylor in view of Yasuda et al. with the cell wall taught by Wilson et al. such that the plurality of heat insulation unites can be seal trapped within the holding spaces or cell to keep the clothing article heat insulation as suggested by Wilson et al.)  
 wherein if the outer tarpaulin or the inner tarpaulin are partially damaged, causing water to go into one of the plurality of holding spaces, the water will stay in the one of the plurality of holding space and will not enter other of the plurality of holding spaces(see e.g. The honeycomb core is further described below. Cells of the honeycomb core 106 of the bottom layer 102 are sealed so as to trap air or other fluids (e.g., refrigerant or fluids that provides heat) within the cells in Par. 22).
As to claim 3. Taylor in view of Yasuda et al.  and Wilson et al. discloses the wet suit as claimed in Claim 2, wherein said plurality of separators are all separating bars (see e.g. 402 in Fig 4 of Wilson et al.). 
As to claim 4. Taylor in view of Yasuda et al.  and Wilson et al. discloses the wet suit as claimed in Claim 3, wherein the plurality of holding spaces are formed between said separating bars of said plurality of separators, said outer tarpaulin and said inner tarpaulin (see e.g. wherein 10 or 17 are loated in Taylor et al.).
As to claim 5. Taylor in view of Yasuda et al.  and Wilson et al. discloses wet suit as claimed in Claim 1, wherein said plurality of separators are all waterproof sheets (see e.g. Wilson et al. discloses using materials that prevent liquid absorption and thus deter bacterial, fungal, and mildew growth as suggested by Par. 7 of Wison et al., such as thermoplastic cell wall 402, or materials similar to the upper surface layer and lower surface layer in this case would be Tarpaulin taught by Yasuda et al.)
As to claim 6. Taylor in view of Yasuda et al.  and Wilson et al. discloses the wet suit as claimed in Claim 5, wherein said waterproof sheets of said plurality of separators are connected to said outer tarpaulin or said inner tarpaulin, to form said plurality of holding spaces (see e.g. Wilson et al. discloses the facing sheets 404 and 406 are bonded to the top and bottom surfaces of the ribbons of the honeycomb core 402 and the honeycomb core 402 and thermoplastic sheets 404 and 406 are similar in type and manufacture in Par. 24, Fig 4).
As to claim 8. Taylor in view of Yasuda et al.  and Wilson et al. discloses the wet suit as claimed in Claim 6, wherein said plurality of holding spaces are not interconnected (see e.g. Wilson et al. discloses the facing sheets 404 and 406 are bonded to the top and bottom surfaces of the ribbons of the honeycomb core 402 and the honeycomb core 402 and thermoplastic sheets 404 and 406 are similar in type and manufacture in Par. 24, Fig 4, honeycomb core separate the holding space of insulation).
As to claim 9. Taylor in view of Yasuda et al.  and Wilson et al. discloses the wet suit as claimed in Claim 1, wherein said plurality of heat insulation units are made of feather, heat generating fiber, hollow fiber, aero gel, or foam (see e.g. Taylor et al. discloses polyethylene foam 10 in Fig 10, line 5-10 in column 6).
As to claim 10. Taylor in view of Yasuda et al.  and Wilson et al. discloses the wet suit as claimed in Claim 1, wherein said outer tarpaulin and the inner tarpaulin are made of rubber, silicone, waterproof film or plastic(see e.g. Yasuda et al. (US4907295) discloses it is desired to use flexible plastic sheet reinforced with fabric such as PVC-tarpaulin as shell or liner for a wet suit, wherein the tarpaulin excels in weather resistance, water resistance and oil resistance in line 55-68 in column 1, abstract).
As to claims 11, 13-16, 18-20, please see corresponding claims rejection of claims 1, 3-6, 8-10, including the composite cloth in Fig 7 of Taylor et al.  

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. 


Claim Objections 
Claim Objection are withdrawn due to applicant’s claim amendments of claim 4 and 14. 

Rejections under 35 USC 112 
Claim Rejection are withdrawn due to applicant claim amendment of claim 1 and 11 to include “a plurality of separators”. 

Rejections under 35 USC 103 
Applicant argues as shown in page 5, lines 11-20 of the specification: "The plurality of separators 30 are disposed between the outer tarpaulin 10 and the inner tarpaulin 20. The separating bars of the plurality of separators 30 are used for forming a plurality of holding spaces 35 between the outer tarpaulin 10 and the inner tarpaulin 20. Each of the holding spaces 35 are blocked by the separators 30 and are not interconnected. Thus, even if the outer tarpaulin 10 or the inner tarpaulin 20 are partially damaged, causing water to go into one of the holding spaces 35, the water will stay in this holding space 35 and will not enter other holding spaces 35.", it is clear that, the holding spaces 35 in this specification are not interconnected, and when water penetrates into one of the holding spaces 35, the water will not flow from the one holding spaces 35 to the other holding spaces 35. 
However, as shown in FIG. 6 and col. 5, lines 52-55 of Taylor, the heat insulation 10 is cut by the cutter 12 to become a plurality of foam blocks which are connected to the top layer 14, and the foam blocks can be respectively located in the holding spaces 17 shown in FIG. 7, which means that the plurality of foam blocks of insulation 10 are still connected to each other via the top layer 14, thus, the holding spaces 17 should also be connected to each other for containing the connecting foam blocks of insulation 10. Therefore, if the water flows into one of the holding spaces 17 of Taylor, the water can still flow to other holding spaces 17. 
Thus, Taylor and further in view of Yasuda et al. and Wilson et al. do not completely disclose the features of amended Claims 1 and 11 of "...said plurality of holding spaces are not interconnected", wherein if the outer tarpaulin or the inner tarpaulin are partially damaged, causing water to go into one of the holding spaces, the water will stay in this holding space and will not enter other holding spaces", such that Applicant respectfully submits that each of amended independent Claims 1 and 11 of the present application is patentable over the art of record and should be in condition for allowance. 
Examiner respectfully disagrees: 
Wilson et al. is introduced to teach the holding sealed cell space (see e.g. Par. 22). 

    PNG
    media_image3.png
    335
    582
    media_image3.png
    Greyscale

When the cell core is sealed, the cell space are not interconnected. 
Wilson et al. discloses clothing article is desired to have core layer to have cell walls in wet environment in Par. 7, wherein the bottom layer shown includes a honeycomb core 402 and two facing sheets 404 and 406.  The facing sheets 404 and 406 are bonded to the top and bottom surfaces of the ribbons of the honeycomb core 402 and the honeycomb core 402 and thermoplastic sheets 404 and 406 are similar in type and manufacture (see e.g. Par. 24, Fig 4). Cells of the honeycomb core are hermetically sealed, in which trapped air compresses upon cell deformation to provide additional compressive absorption (see e.g. in Par. 24, 36), the honey comb core enable the article light weight yet provides effective support with optimal compression load and shock absorption or dispersion (see e.g. Par. 7-8), and the honeycomb core prevent liquid absorption and thus deter bacterial, fungal, and mildew growth (see e.g. Par. 7).
Both Taylor in view of Yasuda et al. and Wilson et al. are analogous in the field of laminate apparel wear in water environment, it would have been obvious for a person with ordinary skills in the art to modify the laminate structure of Taylor in view of Yasuda et al. in particular the gap in between separated insulating 10 or 17 of Taylor in view of Yasuda et al. to additionally include separating wall or thermoplastic sheets connecting between upper tarpaulin layer and lower tarpaulin layer at the insulation 10/17 gaps as taught by Wilson et al. as the cells of the honeycomb core are hermetically sealed, in which trapped air compresses upon cell deformation to provide additional compressive absorption (see e.g. in Par. 24, 36), the honey comb core enable the article light weight yet provides effective support with optimal compression load and shock absorption or dispersion (see e.g. Par. 7-8), and the honeycomb core prevent liquid absorption and thus deter bacterial, fungal, and mildew growth as suggested by Wison et al.(see e.g. Par. 7)
As the result, Taylor in view of Yasuda et al.  and Wilson et al. discloses a plurality of separators (see e.g. side cell wall of the cell core 402 in Fig 4 of Wilson et al.), said plurality of separators being disposed between said outer tarpaulin and said inner tarpaulin, said plurality of separators forming a plurality of holding spaces between said outer tarpaulin and said inner tarpaulin (see e.g. 10 or 17 in Taylor et al.,  air space within the cell core in Fig 2B ), wherein said plurality of holding spaces are not interconnected see e.g. Wilson et al. discloses the facing sheets 404 and 406 are bonded to the top and bottom surfaces of the ribbons of the honeycomb core 402 and the honeycomb core 402 and thermoplastic sheets 404 and 406 are similar in type and manufacture in Par. 24, Fig 4, honeycomb core separate the holding space of insulation);The plurality of heat insulation unites respectively located inside said plurality of holding spaces(see e.g. Wilson et al. also discloses the sealed cell can trap other things that can provides heat within cell in Par. 22, thus it would have been obvious for a person with ordinary skills in the art to replace the gaps in between plurality of insulation unites of Taylor in view of Yasuda et al. with the cell wall taught by Wilson et al. such that the plurality of heat insulation unites can be seal trapped within the holding spaces or cell to keep the clothing article heat insulation as suggested by Wilson et al.)  
 wherein if the outer tarpaulin or the inner tarpaulin are partially damaged, causing water to go into one of the plurality of holding spaces, the water will stay in the one of the plurality of holding space and will not enter other of the plurality of holding spaces(see e.g. The honeycomb core is further described below. Cells of the honeycomb core 106 of the bottom layer 102 are sealed so as to trap air or other fluids (e.g., refrigerant or fluids that provides heat) within the cells in Par. 22).
Thus regardless plurality of foam blocks of insulation still connected to the top layer, there is still gap in between the foam block, thus the foam block are also not interconnected. 
Fig 6 of Taylor,

    PNG
    media_image2.png
    401
    563
    media_image2.png
    Greyscale

Thus applicant’s argument is not persuasive. 

Applicant argues:  the Examiner alleges that the internal structure of the waterproof slippers in Wilson et al. disclosed the outer tarpaulin 404 and inner tarpaulin 406 are bonded. However, in order to protect the feet, slippers are often made of hard and thick honeycomb structure, which is difficult to bend, while wetsuits are usually made of soft, thin and bendable fabrics for allowing the user to move underwater. Thus, the material and structure of the outer tarpaulin 404 and inner tarpaulin 406 of Wilson et al. cannot be used for producing a wet suit, and one of ordinary skill in the art would not combine the hard and thick honeycomb structure of Wilson et al. with the other cited documents. 
Examiner respectfully disagrees: 
The instant application is not to modify the slipper in Wilson with the teaching of Taylor in view of Yasuda et al. like what Applicant argues, but to modify the tarpaulin wet suite of Taylor in view of Yasuda et al. with the divider cell core teaching of Wilson. 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Volden et al. (US20100288370) disclose it is desired to use water proof textile such as tarpaulin for clothing in water environment. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783